Citation Nr: 0923605	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for asbestosis.

2.  Entitlement to a compensable disability rating for 
hemorrhoids, status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from October 1942 to 
October 1945 and from March 1947 to March 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of entitlement to a disability rating in excess of 
10 percent for asbestosis is addressed in the REMAND that 
follows the order section of this decision. 


FINDINGS OF FACT

1.  The Veteran's hemorrhoids, status post hemorrhoidectomy, 
are not more than moderate.

2.  The Veteran's hemorrhoids, status post hemorrhoidectomy, 
are not productive of impairment of sphincter control of the 
rectum and anus, stricture of the rectum or anus, prolapse of 
the rectum, or anal fistula.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
hemorrhoids, status post hemorrhoidectomy, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7332-7336 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a compensable disability rating for 
hemorrhoids, status post hemorrhoidectomy.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Furthermore, the Board notes the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In that decision, 
the Court held that adequate VCAA notice in an increased 
rating claim must inform the claimant that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letter 
mailed in August 2008.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claim 
in September 2008.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's hemorrhoids, status post hemorrhoidectomy, are 
rated under Diagnostic Code (DC) 7336.  Under DC 7336, 
external or internal hemorrhoids are rated as follows:  With 
persistent bleeding and with secondary anemia, or with 
fissures, 20 percent; large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
10 percent; mild or moderate, noncompensable.  

The Board also notes the provisions of DCs 7332-7335.

Under DC 7332 for impairment of sphincter control of the 
rectum and anus, a noncompensable evaluation is warranted for 
healed or slight impairment of the rectal and anal sphincter 
without leakage.  A 10 percent rating requires constant 
slight leakage or occasional moderate leakage.  A 30 percent 
rating is appropriate if the impairment is manifested by 
occasional involuntary bowel movements that necessitate the 
wearing of a pad.  A 60 percent rating is appropriate if the 
impairment is manifested by extensive leakage and fairly 
frequent involuntary bowel movements.  A 100 percent rating 
is appropriate if there is a complete loss of sphincter 
control.  

Under DC 7333, stricture of the rectum and anus is rated as 
30 percent disabling for moderate reduction of lumen or 
moderate constant leakage, 50 percent disabling for greater 
reduction of lumen or extensive leakage, and 100 percent when 
requiring colostomy.  

Under DC 7334 for prolapse of the rectum, mild prolapse with 
constant slight or occasional moderate leakage is rated as 10 
percent disabling; moderate, persistent or frequently 
recurring prolapse is rated 30 percent disabling; and severe 
or complete, persistent prolapse is rated 50 percent 
disabling.  

Under DC 7335, fistula in ano is rated is impairment of 
sphincter control under DC 7332.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

On a May 2007 VA examination, the Veteran was noted to have a 
history of hemorrhoids including three surgeries, with the 
last one in 1995.  He reported experiencing occasional 
bleeding per rectum about once a month, swelling in the 
perianal region, bowel movements occurring usually once a 
day, not associated with pain on defecation, and using 
ointment prior to a bowel movement.  Examination of the 
perianal region showed three small hemorrhoids without any 
evidence of swelling, thrombosis, bleeding, tenderness, 
discharge or excoriation.

On a September 2008 VA examination, the Veteran reported no 
anal itch, burning, pain, tenesmus, or swelling, but reported 
diarrhea and difficulty passing stool.  He reported 
experiencing occasional bleeding from hemorrhoids and a 
history of thrombosis but no recurrence.  The Veteran also 
reported a history of fecal incontinence, in the form of mild 
fecal leakage, with an occasional involuntary bowel movement 
not requiring pads.  On physical examination, it was noted 
that no hemorrhoids, anorectal fistula, anal or rectal 
stricture, or rectal prolapse was present.  It was also noted 
that the sphincter was not impaired.  There were multiple 
skin tags but no thrombosis or fecal incontinence.  Effects 
on daily activities were noted to be mild effects on shopping 
and traveling and moderate effects on toileting. 

After reviewing the record, the Board finds that the 
Veteran's hemorrhoids, status post hemorrhoidectomy, are not 
more than moderate and therefore do not warrant a compensable 
rating under DC 7332.

On the May 2007 VA examination, the Veteran was noted to have 
three small hemorrhoids without any evidence of swelling, 
thrombosis, bleeding, tenderness, discharge or excoriation.  
On the September 2008 VA examination, it was noted that the 
Veteran had no hemorrhoids, anorectal fistula, anal or rectal 
stricture, rectal prolapse, sphincter impairment, or 
thrombosis.  Thus, the medical evidence shows that that the 
Veteran's hemorrhoids, status post hemorrhoidectomy. do not 
more nearly approximate large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Rather, the disability is not more 
than moderate.  

Furthermore, a compensable rating is not warranted under any 
other DC.  The Board notes the Veteran's report on his 
September 2008 VA examination of diarrhea, difficulty passing 
stool, and a history of fecal incontinence with mild fecal 
leakage and occasional involuntary bowel movement.  However, 
there is no medical evidence to indicate that any such 
problems have been the result of the Veteran's service-
connected hemorrhoids, status post hemorrhoidectomy.  Again, 
the Veteran was found to have no evidence of swelling, 
thrombosis, bleeding, tenderness, discharge or excoriation on 
May 2007 VA examination, and no anal or rectal stricture, 
rectal prolapse, sphincter impairment, or fecal incontinence 
on the September 2008 VA examination.  As the medical 
evidence does not indicate any impairment of sphincter 
control of the rectum and anus, stricture of the rectum or 
anus, prolapse of the rectum, or anal fistula, a compensable 
disability rating under DC 7332, 7333, 7334 or 7335 is not 
warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a compensable rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The record reflects that the Veteran has not required 
frequent hospitalizations for the disability and that the 
manifestations of the disability are consistent with the 
applicable criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be to 
a compensable degree.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

ORDER

A compensable disability rating for hemorrhoids, status post 
hemorrhoidectomy, is denied.


REMAND

Asbestosis is rated according to the General Rating Formula 
for Interstitial Lung Disease.  See 38 C.F.R. § 4.97, DC 6833 
(2008).  Under this formula, a disability rating in excess of 
10 percent is assigned for Forced Vital Capacity (FVC) 
measured at 65-74 percent predicted; or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) measured at 56-65 percent predicted.  If the DLCO 
(SB) test is not of record, VA is to evaluate based on 
alternative criteria as long as the examiner states why the 
test would not have been useful or valid in a particular 
case.  38 C.F.R. § 4.96(d)(2).

In this case, the Veteran was afforded two VA examinations in 
conjunction with his asbestosis claim in May 2007 and 
September 2008, and on both examinations pulmonary function 
tests were conducted that included FVC results, but not DLCO 
(SB) results.  Neither examination report includes a 
statement of why a DLCO (SB) test would not have been useful 
or valid in the Veteran's case.  Thus, the issue of an 
increased rating for asbestosis must be remanded for a VA 
examination that includes both FVC and DLCO (SB) results; or, 
in the event that the VA examiner determines that DLCO (SB) 
results would not be useful or valid to evaluate the severity 
of the Veteran's disability, the examiner should clearly 
explain why the test would not be useful or valid.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
nature and severity of the Veteran's 
asbestosis.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed, including FVC and DLCO 
(SB) tests; in the event that the VA 
examiner determines that DLCO (SB) 
results would not be useful or valid to 
evaluate the severity of the Veteran's 
disability, the examiner should clearly 
explain why the test would not be 
useful or valid.  The RO or the AMC 
should ensure that all information 
required for rating purposes is 
provided by the examiner.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  It must be afforded 
expeditious treatment by the RO or the AMC.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


